People v Mazaika (2021 NY Slip Op 04338)





People v Mazaika


2021 NY Slip Op 04338


Decided on July 9, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2021

PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, TROUTMAN, AND DEJOSEPH, JJ. (Filed July 9, 2021.) 


MOTION NO. (97/21) KA 19-01822.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vMICHAEL MAZAIKA, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.